                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          SOUTHERN DIVISION

                         NO.: 7:15-CR-104-1H
                          NO.: 7:19-CV-131-H


LEXY LEONEL HERRERA-PAGOADA,     )
                                 )
        Petitioner,              )
                                 )
                                 )
        v.                       )                ORDER
                                 )
                                 )
UNITED STATES OF AMERICA,        )
                                 )
        Respondent.              )



     This matter is before the court on petitioner’s motion to

obtain a certificate of appealability filed January 29, 2020, [DE

#86].    At petitioner’s supervised release revocation hearing on

January 15, 2020, petitioner’s counsel orally moved this court to

reconsider its denial of a certificate of appealability in its

ruling on the § 2255 motion.   The court instructed counsel to file

a written motion. Therefore, this motion is construed by the court

as a motion to reconsider the court’s denial of the certificate of

appealability of the dismissal of petitioner’s § 2255 motion.

     A certificate of appealability shall not issue absent "a

substantial showing of the denial of a constitutional right."        28

U.S.C. § 2253(c)(2).      A petitioner satisfies this standard by

demonstrating    that   reasonable   jurists   would   find   that   an
assessment of the constitutional claims is debatable and that any

dispositive procedural ruling dismissing such claims is likewise

debatable.     Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683-84 (4th Cir. 2001) (citing Slack, 529 U.S. at 484).

     The     court   hereby    reconsiders   its   prior   denial,   and

considering all the circumstances herein, including that this is

an issue of first impression in the Fourth Circuit, a reasonable

jurist could find this court's dismissal of petitioner's § 2255

motion debatable.      Therefore, the court grants the motion, [DE

#86], and a certificate of appealability shall issue.

     This 3rd day of February 2020.



                              __________________________________
                              Malcolm J. Howard
                              Senior United States District Judge

At Greenville, NC
#35
